Title: To Benjamin Franklin from Pierres, 14 December 1782
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


Monsieur,Paris 14 Xbre. 1782.
J’ai l’honneur de vous adresser le sr. saudot auquel vous pouvez remettre les deux alphabets que vous voulez bien me prêter. Je me ferai un grand plaisir de vous offrir ce que j’ai de mieux en vignettes mais Je desirerois savoir de quel genre & de quelle grandeur.

Si vous pouvez, monsieur, être utile à l’honnête infortuné que je vous adresse vous ferez une bien bonne action. Il est chargé de famille & ses enfans sont tous nuds. Je fais de mon côté Ce que je puis mais je ne puis pas faire tout ce que je voudrois.
Agréez, monsieur, les sentimens de la sincere vénération de l’Inviolable attachement & du respect avec lequel je suis, Monsieur, Votre très humble & très obeissant servîteur
Pierres
M. Franklin.
 
Notation: Pierre, 14 Decr. 1782
